Citation Nr: 0420525	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-17 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from July 1956 to July 1959 
and from October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Louis, Missouri.  The veteran presented oral testimony at a 
hearing at the RO before a Decision Review Officer in 
December 2002.  Later, the veteran and his spouse appeared 
before the undersigned Veterans Law Judge at a hearing at the 
RO in March 2004.

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is competent medical evidence of record relating the 
veteran's bilateral hearing loss to military service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, bilateral hearing 
loss was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

On a June 1955 physical examination when the veteran was an 
Air Force Reserve Officer Training Corps cadet, the whispered 
voice test and spoken voice test were 15/15 bilaterally.  As 
this audiometric test was conducted by the service department 
prior to 1967, the hearing threshold levels in decibels were 
converted from American Standards Associates (ASA) units to 
International Standards Organization (ISO) units in the below 
table:





HERTZ


1000
2000
4000
RIGHT
20
20
15
LEFT
20
20
15

On a July 1956 entrance examination, an audiogram reflects 
the following pure tone thresholds in decibels, as converted 
from ASA units to ISO units:



HERTZ


1000
2000
4000
RIGHT
15
5
65
LEFT
15
5
15

A June 1957 audiogram reflects the following pure tone 
thresholds in decibels, as converted from ASA units to ISO 
units:



HERTZ


1000
2000
4000
RIGHT
10
15
25
LEFT
10
10
10

A January 1959 audiogram reflects the following pure tone 
thresholds in decibels, as converted from ASA units to ISO 
units:



HERTZ


1000
2000
4000
RIGHT
5
5
55
LEFT
0
5
5

On a June 1959 separation examination, an audiogram reflects 
the following pure tone thresholds in decibels, as converted 
from ASA units to ISO units:



HERTZ


1000
2000
4000
RIGHT
0
0
35
LEFT
0
0
10

On a March 1961 physical examination, an audiogram reflects 
the following pure tone thresholds in decibels, as converted 
from ASA units to ISO units:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
25
25
LEFT
20
20
25
20

On a September 1961 entrance examination, an audiogram 
reflects the following pure tone thresholds in decibels, as 
converted from ASA units to ISO units:



HERTZ


1000
2000
4000
RIGHT
20
15
40
LEFT
20
20
15

On a January 1962 physical examination, an audiogram reflects 
the following pure tone thresholds in decibels, as converted 
from ASA units to ISO units:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
45
65
LEFT
10
10
10
20

On a January 1962 physical examination, an audiogram reflects 
the following pure tone thresholds in decibels, as converted 
from ASA units to ISO units:




HERTZ


1000
2000
3000
4000
RIGHT
15
15
40
35
LEFT
15
15
15
25

A January 2000 VA audiogram reflects the following pure tone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
15
45
65
80
LEFT
10
25
40
45

The examining audiologist noted that the configuration was 
consistent with the veteran's history of noise exposure.

The veteran underwent a VA audiological examination in June 
2002.  It was indicated that his exposure to high-risk noise 
was from duties during active service and from recreational 
hunting.  He denied any civilian occupational noise risks.  
An audiogram reflects the following pure tone thresholds in 
decibels:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
85
85
LEFT
20
35
50
50

Speech audiometry revealed a speech recognition ability of 88 
percent bilaterally.  

The examiner noted that the May 1962 audiogram revealed a 
slight hearing impairment - increased pure tone thresholds at 
4000 and 6000 Hertz in the right ear and marginally normal 
values on testing of the left ear.  The examiner indicated 
that this slight impairment is military related, but opined 
that the significant additional hearing loss is more likely 
than not attributed to post-service activities.  

In a May 2003 statement, Dr. McFadden noted the changes 
during service at 4000 Hertz in the right ear.  Dr. McFadden 
opined that the veteran's hearing loss could be related to 
being a pilot during active service.

In January 2004, Dr. Walls noted that the veteran had hearing 
impairment as early as 1956 and that prior to that, his 
hearing was normal.  Dr. Walls said that prior to 1956, he 
began flying with the U.S. Air Force.  Dr. Walls indicated 
that subsequent examinations showed a progression of his 
hearing loss.  Dr. Walls stated that the past medical 
evidence and current evaluation were consistent with a 
history of noise exposure.

At the two hearings, the veteran testified that he had noise 
exposure in service during pre-flight checks and that he had 
a hearing impairment during service.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The recent VA audiograms reflect a bilateral hearing loss 
disability per 38 C.F.R. § 3.385.  The veteran has reported 
that he was exposed to noise while in service and that he had 
a hearing impairment during service.  The veteran is 
competent to report that on which he has personal knowledge - 
that is, what comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

The Board has reviewed the probative evidence of record.  The 
January 2000 VA audiologist stated that the configuration 
from the audiogram was consistent with the veteran's history 
of noise exposure.  While the June 2002 VA examiner thought 
that a significant amount of the veteran's hearing loss was 
not related to active service, he nonetheless indicated that 
a slight amount of the veteran's hearing loss was related to 
active service.  Dr. McFadden, who reviewed in-service 
audiograms, opined that the veteran's hearing loss could be 
related to being a pilot during active service.  Dr. Walls 
also stated that the veteran's hearing loss was consistent 
with his history of noise exposure.  Based on the veteran's 
post-service career and testimony, there is no evidence of 
post-service noise exposure other than from infrequent 
recreational hunting.  There are no medical opinions or 
evidence showing that the veteran's bilateral hearing loss is 
exclusively due to post-service noise exposure.  Thus, 
resolving doubt in the veteran's favor, the Board concludes 
that service connection is warranted for bilateral hearing 
loss.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of the above issue, which would 
result from a remand solely to allow the RO to apply the 
VCAA, would not be justified.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

A February 2003 statement of the veteran suggests that he may 
have discussed his tinnitus with Dr. Nowak.  Also, in light 
of the above determination granting service connection for 
bilateral hearing loss, another medical opinion is necessary.  
VA's duty to assist the veteran includes obtaining medical 
records and a medical opinion, if applicable, in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Obtain all records from Dr. Nowak.  
If any request for private treatment 
records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. 
§ 3.159(e).

3.  After the completion of numbers 1-2 
above, the veteran's claims file should 
be reviewed by an appropriate VA 
physician or other type of medical 
professional for the purpose of obtaining 
an opinion regarding the nature of his 
tinnitus.  The veteran's claims folder 
should be made available to the medical 
professional.  The medical professional 
should note that the veteran's complete 
claims file was reviewed.  Based on a 
review of the evidence, the medical 
professional should opine on whether it 
is as least as likely as not that the 
veteran's tinnitus is related to service, 
including in-service noise exposure from 
doing pre-flight checks, and whether it 
is as least as likely as not that his 
bilateral hearing loss caused or 
aggravated the tinnitus.  The medical 
professional should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

4.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



